1. Code of Conduct for computerised reservation systems (
- Before the vote:
on behalf of the ALDE Group. - Mr President, I speak on behalf of the ALDE Group, with regard to the Kirkhope report. Pursuant to Rule 168, the ALDE Group would like to make a request for referral back to committee. To be clear, there is no intention of breaking up the compromise package with the Council as such, but my group does believe that a more extensive debate on the definition of a parent carrier should take place.
The Commission is working on a formal notice, which is most welcome. However, that does not give us the 100% clarity we need at this very moment. A proper debate should be allowed for, as well as decent consultation of our legal services. There is no rush to put this matter to the vote at this very moment.
Mr President, I am happy to speak in favour of the ALDE Group motion to refer this back to committee. In my long years in this Parliament I cannot recall, within the transport area, a report that has caused so much confusion and uncertainty as this one. We are making law here, and with that comes a responsibility to act with full knowledge and understanding of the text that honourable Members will be asked to vote on. Yet many Members are unsure. Many Members are struggling to comprehend and understand this complex piece of legislation, made even more complex by the intervention of the Council.
There is great uncertainty, great unease across a wide spectrum of this Chamber, which is why I believe we need to reassess, re-evaluate and examine more carefully the implications of these proposals back in the Committee on Transport. It is about getting it right, not about doing it quickly. By doing this, we will not be creating problems; we will be acting responsibly as legislators, defending Parliament's right to work at its pace, not at a pace dictated to it by industry lobbyists and the Council of Ministers.
(DE) Mr President, ladies and gentlemen, what Mr Simpson has just said is really quite abstruse; indeed, he turns the whole matter on its head. There are certain industries which attempt to block legislation in the interests of their companies. May I say this: with this code of conduct, our intention is to improve consumers' rights. We need to strengthen consumer rights so that we get fair offers from the computerised systems.
We vigorously reject these delaying tactics on the part of the Socialists, who are attempting to wreck the compromise with the French Government and bring about its collapse during this legislative term. I would urge you to reject the referral back to committee.
rapporteur. - Mr President, I urge us not to refer this back to the committee. I think this is an unnecessary, and a potentially damaging, delaying tactic in the interests of the consumers of Europe, whom we represent. The first-reading agreement was struck in June with Council and Commission, after comprehensive debate and support in my - Transport - Committee. My shadow rapporteurs were fully involved with the process throughout and, as far as I am concerned, agreed the outcome.
Two presidencies - the Slovenian and French - have both cooperated fully with me in this matter, and I do not understand why more time is now needed to debate or scrutinise this vital measure. The fairest and most democratic way to proceed is to vote now on the agreement. Many of the people who are now protesting did not bother to come to the debate last night when Commissioner Mandelson, at my request, clarified to Parliament the assurances that a formal notice will be published in the Official Journal before the entry into force of this regulation, giving a clear interpretation of the regulation from the Commission's point of view and very concrete and strict criteria (which happens on competition issues) to enforce these measures, in the interests of the consumers of Europe. I do not think that the consumers will understand these protests if we do not proceed to bring this measure forward. I therefore ask you, sincerely - all of you - to support me and the hard work that all of us have done across political groups to bring this matter through as quickly as possible.
(Parliament rejected the motion for referral back to committee)